Citation Nr: 0425271	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  01-09 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of 
myocardial infarctions secondary to service-connected 
thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

In July 2003, the Board Remanded this case to the RO for 
additional development of the evidence and notification and 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA).  That development having been completed the case 
is once more before the Board for appellate consideration.  


FINDINGS OF FACT

1.  Service connection has been established for 
thrombophlebitis of the left leg since July 1957.  

2.  There is no competent medical evidence of record, which 
indicates the veteran's myocardial infarctions or residuals 
thereof as first demonstrated decades after service, were 
caused or aggravated by service connected thrombophlebitis of 
the left leg.


CONCLUSION OF LAW

Residuals of myocardial infarctions are not proximately due 
to or the result of the service connected thrombophlebitis of 
the left leg.  38 U.S.C.A. 5107 (West 2002); 38 C.F.R. § 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).
. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection has been established for thrombophlebitis 
of the left leg since July 1957.  

The service and postservice medical records are essentially 
nonrevealing for any pertinent findings, until private 
medical evidence shows that in early 1998, the veteran was 
hospitalized and treated for recent myocardial infarctions 
times two; severe coronary artery disease; severe mitral 
regurgitation; aortic insufficiency and mild tricuspid 
insufficiency.  He underwent mitral valve replacement and 
coronary artery bypass graft.  

A January 1999 private medical statement refers to treatment 
for moderate left ventricular dysfunction and recent coronary 
artery bypass surgery with mitral valve replacement.  It was 
noted that the veteran had had a previous myocardial 
infarction.  

A January 1999 VA arterial examination report noted chronic 
thrombophlebitis with residual postphlebitic syndrome and 
varicose veins of the lower extremities.  

The veteran submitted a letter from his daughter in March 
1999 indicating that his service-connected thrombophlebitis 
of the left leg had caused cardiac illness, specifically 
myocardial infarctions. 

The veteran underwent VA examination in May 2000, and the 
examiner did not find evidence of residuals of myocardial 
infarctions.  The examiner stated that opinions rendered by 
the veteran's daughter who was a nurse, suggesting a causal 
relationship between the veteran's service-connected 
thromboplebitis of the left leg and the veteran's myocardial 
infarctions were incorrect, but did not render his own 
opinion as to the cause of the veteran's myocardial 
infarctions.

In December 2001 the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the 
RO.  The hearing transcript is on file.  The veteran claimed 
that a causal relationship existed between his service-
connected thromboplebitis of the left leg and myocardial 
infarctions. 

A March 2004 VA examination report undertaken by a specialist 
in cardiology shows the medical examiner reviewed the 
veteran's claims file.  An objective examination revealed the 
diagnoses of coronary artery disease; atrial fibrillation; 
hyperlipidemia and history of thrombophlebitis.  

Following a review of the examination findings and claims 
file, the medical specialist in cardiology opined that it is 
highly unlikely that the veteran's coronary artery disease 
and coronary artery bypass grafting/mitral valve replacement 
are directly caused from the veteran's thrombophlebitis of 
the left leg.  Rather, the medical specialist essentially 
opined that the veteran's underlying co-morbidities 
contributed to coronary artery disease.  

In a June 2004 statement from the veteran and his daughter, a 
nurse, it was argued that unless it can be proven with 100 
percent accuracy that there is no possible way the veteran's 
service connected thromboplebitis of the left leg caused his 
myocardial infarctions that service-connection should be 
granted for residuals of myocardial infarctions based on 
reasonable doubt.  


Criteria

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  The United States Court 
Of Appeals for Veterans Claims (CAVC) has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also  VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. 
§ 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In August 2003, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issues on appeal.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to his claim of 
entitlement to service connection for the residuals of 
myocardial infarctions secondary to service-connected 
thrombophlebitis of the left leg.

As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not given prior to the 
first RO adjudication of the claim in July 2001, the notice 
was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U. S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim.  
38 U.S.C.A. § 5103;  38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  


Service Connection

It is neither specifically claimed, nor shown, that a 
myocardial infarction was manifested in service or in the 
first postservice year.  Consequently, consideration of 
service connection for such disability based on incurrence 
(including presumed) or aggravation in service is not 
warranted.

The veteran's claim for service connection for residuals of 
myocardial infarctions is premised on a theory that the 
veteran sustained a series of myocardial infarctions that 
were proximately due to service-connected thrombophlebitis of 
the left leg.  In support of his claim, his daughter, a 
nurse, has expressed an opinion that such a relationship 
exists.  

Against the veteran's claim are the opinions of two VA 
medical specialists in cardiology, who reviewed the entire 
record, examined the veteran, and found no evidence of a 
relationship between the veteran's underlying cardiovascular 
disease process with myocardial infarctions or residuals 
thereof and service-connected thrombophlebitis of the left 
leg.  It was essentially noted that the medically 
unsubstantiated opinion of the veteran's daughter on the 
matter, is incorrect.  Overall, the veteran's myocardial 
infarctions were attributed to other than service-connected 
thrombophlebitis of the left leg.  

Clearly, greater weight must be placed on the opinions of the 
two VA specialists in cardiology with review of the claims 
file and examination of the veteran than the unsupported 
opinion of the veteran's daughter, a nurse.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  The veteran's opinion in 
this regard is not competent evidence, as he is a layperson.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The Board finds that the veteran has not established that he 
is entitled to secondary service connection for residuals of 
myocardial infarction.  See 38 C.F.R. § 3.310(a). There is no 
evidence of record that any current residuals of myocardial 
infarctions were either caused by or aggravated by the 
service-connected thrombophlebitis of the left leg.  See 
Allen, supra

With respect to the application of the reasonable doubt 
doctrine, the Board notes that when all the evidence is 
assembled, VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Here, the preponderance of the evidence is 
against the veteran's claim, and it must be denied. 









ORDER

Entitlement to service connection for the residuals of 
myocardial infarctions secondary to service-connected 
thrombophlebitis of the left leg is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



